Title: From Thomas Jefferson to John Bondfield, 12 April 1789
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Apr. 12. 1789.

Having asked permission of Congress to go to America this spring and return again in the ensuing fall, and being in expectation daily of receiving that permission, I have so arranged my business as to be able to depart within a week after the Congé shall come to hand. It is necessary for me in the mean time to know the vessels in the different ports which may be bound to the United states, that I may know what vessel there may be at the moment which may best suit me. I will therefore ask the favor of you to inform me immediately what vessels there are at Bordeaux bound for the United states, to what part of the states they are bound, when they sail, their size, age and soundness, and to take the trouble of informing me of the same circumstances as to any other vessel which may arrive between this and my departure. I am with very great esteem Dear Sir Your most obedient humble servt.,

Th: Jefferson



P.S. Mr. Short, my particular friend who has lived with me ever since I have been in France, and some time also before I left America, will probably be at Bourdeaux by the time you will receive this, on his return from Italy. I recommend him to your particular notice which he merits in the highest degree. I expect he will be named Chargé des affaires during my absence.

